Citation Nr: 1031786	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  07-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified at a Travel Board hearing before the 
undersigned acting Veterans Law Judge in August 2008.  A copy of 
the hearing transcript is associated with the claims folder.

The Board previously adjudicated the Veteran's claim in June 
2009.  The Veteran's claim for service connection for tinnitus 
was denied.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The Veteran's 
attorney and VA's General Counsel filed a Joint Motion requesting 
that the Court vacate the Board's decision.  The Joint Motion 
also requested that the Court remand the case to the Board for 
further development and re-adjudication in accordance with the 
directives of the May 2010 Joint Motion.  

The Court granted the Joint Motion for remand in May 2010 and 
returned the case to the Board.

The Board wrote to the Veteran in June 2010.  He was advised that 
the case was returned to the Board by the Court.  He was further 
advised that he had 90 days to submit additional evidence or 
argument in support of his claim.  The Veteran responded in July 
2010 that he had no additional evidence or information to submit.  
His representative submitted additional argument in support of 
the claim that same month.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran served on active duty from May 1981 to December 1986.  
He was an infantryman, parachute qualified and assigned to an 
airborne unit for much of his service.  He is claiming 
entitlement to service connection for tinnitus related to 
exposure to acoustic trauma in service.

The Veteran has related a specific event of a 155-millimeter (mm) 
smoke pot exploding in his face in August 1982.  The Veteran 
reported suffering flash burns to his face as well as 
experiencing ringing in his ears that has continued to the 
present.

The Veteran's service treatment records (STRs) are incomplete.  
They do not contain any physical examination reports and do not 
contain any entries from 1984 to 1986.  There are two record 
envelopes associated with the claims folder.  In one that is 
labeled "Vet's copies" there is a single page of a letter that 
provided notice to the Veteran that a line of duty investigation 
was to be conducted into the injuries he suffered on August 31, 
1982.  There is also a DA Form 4700, Medical Record, Supplemental 
Medical Data, that notes that the Veteran was treated for a flash 
burn on September 1, 1982, and was to return for follow-up on 
September 13th.  

The Veteran also participated in combat operations as part of 
Operation Urgent Fury, the invasion of Grenada, in October 1983.  
This is evidenced by the notice of award of the Combat 
Infantryman Badge (CIB) on his DD 214, as well as STR entries 
relating to his being evacuated from Grenada after injuring his 
ankle during combat operations.  The Veteran has given statements 
and testified that he was exposed to additional acoustic trauma 
as a result of the firing of various types of weapons during his 
participation in combat.  

The Veteran was afforded a VA audiology examination in March 
2007.  The examiner stated she had reviewed the claims folder in 
her report but in her history of military noise exposure, she did 
not list the Veteran's exposure to the exploding smoke pot and 
did not list his participation in combat.  She did note that the 
Veteran reported the onset of his tinnitus in 1982.  In the 
section of the report where the examiner was asked to provide an 
opinion, she listed the question she was asked of whether the 
Veteran's tinnitus was due to an exploding smoke pot in 1982.  
She noted the receipt of a CIB at that time as it was listed on 
the DD 214.  She did not discuss the impact of the Veteran's 
exposure to weapons fire as a result of his involvement in 
combat.

The examiner stated that she could not resolve the issue of 
service connection without resorting to speculation.  She said 
the STRs were incomplete and noted the absence of physical 
examination reports as well as the absence of records dated after 
1983.  She said that if additional STRs could be located she 
recommended that she be contacted for review and a possible 
change of her opinion.  The examiner listed several factors that 
she said could be the cause of the Veteran's tinnitus.

The Board denied the Veteran's claim in June 2009.  As noted in 
the Introduction, the Veteran appealed and a Joint Motion to 
vacate the Board's decision was granted by the Court in May 2010.  
The Joint Motion noted that there appeared to be missing STRs and 
that VA had a duty to assist to attempt to locate the records 
unless it could be determined that they did not exist or could 
not be located.  The Joint Motion further asserted that the Board 
had not provided adequate reasons and bases for not affording the 
Veteran a presumption of acoustic trauma as a combat veteran 
under 38 U.S.C.A. § 1154(b) (West 2002).

The Board had noted that the Veteran's primary acoustic trauma of 
the exploding smoke pot was not combat-related and that the 
Veteran had not asserted that it was.  The Joint Motion 
maintained that the Veteran's statements and testimony should be 
afforded consideration that his combat service aggravated the 
ringing in his ears that began with the smoke pot explosion.  

In light of the Joint Motion, the Board is required to remand the 
case for additional development.  This would include efforts to 
locate the Veteran's STRs for his entire period of service, 
especially all physical examination reports.  The Board notes 
that the Veteran's DD 214 indicates that he reenlisted in 
December 1983.  It is possible that STRs for his first period of 
service may have been sent to a record repository at that time 
and the records for his second period of service were separately 
stored.

In addition, the Veteran's DD 214 reported that he was discharged 
in lieu of court-martial with a General Discharge.  His complete 
personnel file, not just his DA Form 20, should be obtained as it 
is also possible that STRs were associated with the records used 
in making a decision to discharge him rather than prosecute.  
Further, the line of duty investigation of the exploding smoke 
pot may contain a finding of injuries suffered at the time of the 
incident.  

Accordingly, the case is REMANDED for the agency of original 
jurisdiction (AOJ) to take the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claim.  The AOJ 
should attempt to obtain and associate with 
the claims folder any medical records 
identified by the Veteran that are not 
already of record.  

2.  The AOJ should contact the appropriate 
agency to request the Veteran's complete 
STRs, to include all physical examination 
reports.  The AOJ should also obtain the 
Veteran's complete personnel file, to 
include the line of duty investigation for 
the August 1982 exploding smoke pot, and 
associate it with the claims folder.

As noted in the Joint Motion, the efforts 
to obtain these military records must 
follow the requirements of 38 C.F.R. 
§ 3.159(c)(2).

3.  Upon completion of the above, the 
Veteran should be afforded an audiology 
examination.  The claims folder, and a copy 
of this remand, must be made available to 
the examiner for review as part of the 
examination process.  

The examiner should note that the Veteran's 
exposure to acoustic trauma in service is 
established by the STR entry related to the 
flash burn treatment and the line of duty 
notice.  The examiner should also note that 
additional acoustic trauma is established 
by the evidence of the Veteran's 
participation in combat.  This would be in 
addition to the noise exposure from the 
routine firearms training he received in 
service as well as the noise exposure from 
making parachute jumps.  

In light of the documented exposure to 
acoustic trauma in service, the examiner is 
asked to provide an opinion whether it is 
at least as likely as not that the 
Veteran's claimed tinnitus can be related 
to his military service.  A complete 
rationale must be provided for any opinion 
expressed. 

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner must provide an 
explanation for the basis of that 
determination.  See Jones v. Shinseki, 23 
Vet. App. 382, 390 (2010).  The Court 
stated in Jones that the phrase "without 
resort to speculation" (emphasis in 
original) should reflect the limitations of 
knowledge in the medical community at large 
and not those of a particular examiner.  
Jones, Id. at 390.

4.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the Veteran 
and his representative must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


